                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-547-FDW-DCK

 STEPHANIE WALKER, individually and on                   )
 behalf of all others similarly situated,
                                                         )
                Plaintiff,                               )
                                                         )
    v.                                                   )   ORDER
                                                         )
 SILVERMAN THEOLOGOU LLP and                             )
 JOHN DOES 1-25,                                         )
                                                         )
                Defendants.                              )
                                                         )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 2) filed by C. Randolph Emory, concerning Raphael Deutsch

on October 1, 2020. Raphael Deutsch seeks to appear as counsel pro hac vice for Plaintiff

Stephanie Walker a/k/a Stephanie Peppers. Upon review and consideration of the motion, which

was accompanied by submission of the necessary fee and information, the Court will grant the

motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 2) is GRANTED. Raphael Deutsch

is hereby admitted pro hac vice to represent Plaintiff Stephanie Walker.


                               Signed: October 5, 2020




         Case 3:20-cv-00547-FDW-DCK Document 3 Filed 10/05/20 Page 1 of 1
